Exhibit 10.1

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of March 26, 2010 (the “Effective Date”) between SILICON VALLEY BANK
(“Bank”), as collateral agent (the “Collateral Agent”), Bank, as a lender, and
OXFORD FINANCE CORPORATION (“Oxford”; each, of Bank and Oxford are sometimes
individually referred to as a “Lender” and collectively, as the “Lenders”), and
ALPHATEC SPINE, INC., a California corporation (“Alphatec”) and ALPHATEC
HOLDINGS, INC., a Delaware corporation (“Parent” and together with Alphatec,
each a “Borrower” and collectively, “Borrowers”), amends and restates the terms
of that certain Loan and Security Agreement by and between Collateral Agent,
Lenders and Borrower, dated as of December 5, 2008, as amended from time to time
(the “Original Agreement”), and provides the terms on which Lenders shall lend
to Borrowers and Borrowers shall repay Lender. The parties agree as follows:

1 ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

2 LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrowers hereby unconditionally promise to pay Lenders the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon and any other amounts due hereunder as and when due in
accordance with this Agreement.

2.1.1 Growth Capital Loan Facility.

(a) Intentionally Omitted.

(b) Repayment. Borrowers shall continue to make consecutive equal monthly
payments of principal and interest in arrears, to fully amortize the outstanding
amount of the Growth Capital Advance (as defined in and) as provided for in the
Original Agreement. All unpaid principal and accrued and unpaid interest is due
and payable in full on the Growth Capital Maturity Date with respect to the
Growth Capital Advance. The Growth Capital Advance may only be prepaid in
accordance with Sections 2.1.1(c) or 2.1.1(d).

(c) Prepayment. Borrowers shall have the option to prepay all, but not less than
all, of the Growth Capital Advance advanced by Lenders under this Agreement,
provided, (a) Alphatec provides written notice to Lenders of Borrowers’ election
to prepay the Growth Capital Advance at least five (5) Business Days prior to
such prepayment, and (b) Borrowers pay, on the date of the prepayment (i) all
outstanding principal and accrued interest on the Growth Capital Advance;
(ii) the Prepayment Fee (subject to Section 2.5(e)) and the Growth Capital Final
Payment; and (iii) all other sums, including Lenders’ Expenses, if any, that
have become due and payable hereunder with respect to the Growth Capital
Advance.

(d) Mandatory Prepayment Upon an Acceleration. If the Growth Capital Advance is
accelerated following the occurrence of an Event of Default, Borrowers shall
immediately pay to Lenders an amount equal to the sum of: (i) all outstanding
principal plus accrued and unpaid interest on the Growth Capital Advance,
(ii) the Prepayment Fee and the Growth Capital Final Payment, plus (iii) all
other sums, if any, that shall have become due and payable, including interest
at the Default Rate with respect to any past due amounts.

2.1.2 Revolving Advances.

(a) Availability. Subject to the terms and conditions of this Agreement and to
deduction of Reserves, Lenders agree, severally and not jointly, to lend to
Borrowers from time to time prior to the Revolving Line Maturity Date, according
to each Lender’s pro rata share of the Revolving Line (based upon the respective



--------------------------------------------------------------------------------

Revolving Commitment Percentage of each Lender), Revolving Advances not
exceeding the Availability Amount. Amounts borrowed hereunder may be repaid and,
prior to the Revolving Line Maturity Date, reborrowed, subject to the applicable
terms and conditions precedent herein.

(b) Termination; Repayment. The Revolving Line terminates on the Revolving Line
Maturity Date, when the principal amount of all Revolving Advances, the unpaid
interest thereon, and all other Obligations relating to the Revolving Line
(including but not limited to the Revolving Line Termination Fee and the
Revolving Line Accommodation Fee) shall be immediately due and payable.

2.1.3 Letters of Credit Sublimit.

(a) Letters of Credit. As part of the Revolving Line, Bank shall issue or have
issued Letters of Credit for Borrowers’ account. Such aggregate amounts utilized
hereunder shall at all times reduce the amount otherwise available for Revolving
Advances under the Revolving Line. The face amount of outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit and any Letter of
Credit Reserve) may not exceed One Million Dollars ($1,000,000), inclusive of
Credit Extensions relating to Sections 2.1.4 and 2.1.5. The aggregate amount
available to be used for the issuance of Letters of Credit may not exceed
(i) the lesser of (A) the Revolving Line or (B) the Borrowing Base, minus
(ii) the outstanding principal amount of any Revolving Advances (including any
amounts used for Cash Management Services and the face amount of any outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit and any
Letter of Credit Reserve) and minus (iii) the FX Reduction Amount. If, on the
Revolving Line Maturity Date, there are any outstanding Letters of Credit, then
on such date Borrowers shall provide to Agent cash collateral in an amount equal
to one hundred five percent (105%) of the face amount of all such Letters of
Credit plus all interest, fees, and costs due or to become due in connection
therewith (as estimated by Bank in its good faith business judgment), to secure
all of the Obligations relating to said Letters of Credit. All Letters of Credit
shall be in form and substance acceptable to Bank in its sole discretion and
shall be subject to the terms and conditions of Bank’s standard Application and
Letter of Credit Agreement (the “Letter of Credit Application”). Borrowers agree
to execute any further documentation in connection with the Letters of Credit as
Bank may reasonably request. Borrowers further agree to be bound by the
regulations and interpretations of the issuer of any Letters of Credit
guarantied by Bank and opened for Borrowers’ account or by Bank’s
interpretations of any Letter of Credit issued by Bank for Borrowers’ account,
and Borrowers understand and agree that Bank shall not be liable for any error,
negligence, or mistake, made in good faith whether of omission or commission, in
following Borrowers’ instructions or those contained in the Letters of Credit or
any modifications, amendments, or supplements thereto.

(b) Letter of Credit Participations. Bank irrevocably agrees to grant and hereby
grants to each Lender, and, to induce the Bank to issue Letters of Credit, each
Lender irrevocably agrees to accept and purchase and hereby accepts and
purchases from Bank, on the terms and conditions set forth below, for such
Lender’s own account and risk an undivided interest equal to such Lender’s
Revolving Commitment Percentage in Bank’s obligations and rights under and in
respect of each Letter of Credit and the amount of each draft paid by Bank
thereunder. Each Lender agrees with Bank that, if a draft is paid under any
Letter of Credit for which Bank is not reimbursed in full by Borrowers pursuant
to Section 2.1.3(c), such Lender shall pay to Bank upon demand at Bank’s address
for notices specified herein an amount equal to such Lender’s Revolving
Commitment Percentage of the amount of such draft, or any part thereof, that is
not so reimbursed. Each Lender’s obligation to pay such amount shall be absolute
and unconditional and shall not be affected by any circumstance, including
(i) any setoff, counterclaim, recoupment, defense or other right that such
Lender may have against Bank, Borrowers or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Sections 3.1 or 3.2, (iii) any adverse change in the condition (financial or
otherwise) of Borrowers, (iv) any breach of this Agreement or any other Loan
Document by Borrowers or any other Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(c) Reimbursement.

(i) If Bank shall make any disbursement in respect of a Letter of Credit,
Borrowers shall pay or cause to be paid to Bank an amount equal to the entire
amount of such disbursement not later than the immediately following Business
Day. Each such payment shall be made to Bank at its address for notices referred
to herein in Dollars and in immediately available funds.

 

2



--------------------------------------------------------------------------------

(ii) If Bank shall not have received from Borrowers the payment that it is
required to make pursuant to Section 2.1.3(c)(i) with respect to a Letter of
Credit within the time specified in such Section, Bank will promptly notify the
Collateral Agent of the disbursement and the Collateral Agent will promptly
notify each Lender of such disbursement and its Revolving Commitment Percentage
thereof, and each Lender shall pay to Bank upon demand at Bank’s address for
notices specified herein an amount equal to such Lender’s Revolving Commitment
Percentage of such disbursement; upon such payment pursuant to this paragraph to
reimburse Bank for any disbursement, Borrowers shall be required to reimburse
the Lenders for such payments (including interest accrued thereon from the date
of such payment until the date of such reimbursement at the rate applicable to
Revolving Advances under the Revolving Line) on demand and the Lenders shall be
deemed to have extended, and Borrowers shall be deemed to have accepted, a
Revolving Advance under the Revolving Line in the aggregate principal amount of
such payment without further action on the part of any party, and the Letter of
Credit sublimit shall be reduced by such amount; any amount so paid pursuant to
this paragraph shall, on and after the payment date thereof, be deemed to be
Revolving Advances under the Revolving Line for all purposes hereunder.

(d) Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, Bank shall promptly notify Borrowers and the Collateral
Agent of the date and amount thereof. The responsibility of Bank to Borrowers in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit. If Bank shall make
any disbursement in respect of a Letter of Credit, unless either (i) Borrowers
reimburse such disbursement in full within the time period specified in
Section 2.1.3(c) or (ii) the Lenders shall reimburse such disbursement in full
on such date as provided in Section 2.1.3(c) then, the unpaid amount thereof
shall bear interest for the account of Bank, for each day from and including the
date of such disbursement up to but excluding, the earlier of, the date of
payment by Borrowers, at the rate per annum that would apply to such amount if
such amount were a Revolving Advance under the Revolving Line; provided that the
provisions of Section 2.1.3(c)(ii) shall be applicable to any such amounts not
paid when due.

(e) Obligations Absolute. Borrowers’ obligations under this Section 2.1.3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that Borrowers may have or
have had against Bank, any Lender, any beneficiary of a Letter of Credit or any
other Person. Borrowers also agree with Bank that Bank, absent Bank’s gross
negligence or willful misconduct, shall not be responsible for, and Borrowers’
obligations hereunder shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among Borrowers and any beneficiary of any Letter of Credit
or any other party to which such Letter of Credit may be transferred or any
claims whatsoever of Borrowers against any beneficiary of such Letter of Credit
or any such transferee. Bank shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of Bank. Borrowers agree that any action taken or omitted by Bank
under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct,
shall be binding on Borrowers and shall not result in any liability of Bank to
Borrowers.

In addition to amounts payable as elsewhere provided in the Agreement, Borrowers
hereby agree to pay and to protect, indemnify, and save Bank harmless from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable attorneys’ fees) that Bank may incur
or be subject to as a consequence, direct or indirect, of (A) the issuance of
any Letter of Credit, or (B) the failure of Bank or of any Lender to honor a
demand for payment under any Letter of Credit thereof as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of Bank
or such Lender (as finally determined by a court of competent jurisdiction).

 

3



--------------------------------------------------------------------------------

(f) Borrowers may request that Bank issue a Letter of Credit payable in a
Foreign Currency. If a demand for payment is made under any such Letter of
Credit, Bank shall treat such demand as a Revolving Advance to Borrowers of the
equivalent of the amount thereof (plus fees and charges in connection therewith
such as wire, cable, SWIFT or similar charges) in Dollars at the then-prevailing
rate of exchange in San Francisco, California, for sales of the Foreign Currency
for transfer to the country issuing such Foreign Currency.

(g) To guard against fluctuations in currency exchange rates, upon the issuance
of any Letter of Credit payable in a Foreign Currency, Bank shall create a
reserve (the “Letter of Credit Reserve”) under the Revolving Line in an amount
equal to ten percent (10%) of the face amount of such Letter of Credit. The
amount of the Letter of Credit Reserve may be adjusted by Bank from time to time
to account for fluctuations in the exchange rate. The availability of funds
under the Revolving Line shall be reduced by the amount of such Letter of Credit
Reserve for as long as such Letter of Credit remains outstanding.

2.1.4 Foreign Exchange Sublimit. As part of the Revolving Line, Borrowers may
enter into foreign exchange contracts with Lenders under which Borrowers commit
to purchase from or sell to Lenders (in accordance with their Revolving
Commitment Percentages) a specific amount of Foreign Currency (each, a “FX
Forward Contract”) on a specified date (the “Settlement Date”). FX Forward
Contracts shall have a Settlement Date of at least one (1) FX Business Day after
the contract date and shall be subject to a reserve of ten percent (10%) of each
outstanding FX Forward Contract in a maximum aggregate amount equal to Two
Hundred Fifty Thousand Dollars ($250,000) (such maximum shall be the “FX
Reserve”). The aggregate amount of FX Forward Contracts at any one time may not
exceed ten (10) times the amount of the FX Reserve. The amount otherwise
available for Credit Extensions under the Revolving Line shall be reduced by an
amount equal to ten percent (10%) of each outstanding FX Forward Contract (the
“FX Reduction Amount”). Any amounts that are not paid by Borrowers for any FX
Forward Contracts will be treated as Revolving Advances under the Revolving Line
under the Revolving Facility and will accrue interest at the interest rate
applicable to Revolving Advances.

2.1.5 Cash Management Services Sublimit. Borrowers may use up to One Hundred
Thousand Dollars ($100,000), inclusive of Credit Extensions relating to Sections
2.1.3 and 2.1.4 of the Revolving Line for Bank’s cash management services which
may include merchant services, direct deposit of payroll, business credit card,
and check cashing services identified in Bank’s various cash management services
agreements (collectively, the “Cash Management Services”).

2.2 Overadvances. If, at any time, the sum of (a) the outstanding principal
amount of any Revolving Advances (including any amounts used for Cash Management
Services), plus (b) the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve), plus (c) the FX Reduction Amount, exceeds the lesser of either the
Revolving Line or the Borrowing Base (such amount being an “Overadvance”),
Borrowers shall immediately pay to Lenders in cash the ratable amount (according
to each such Lender’s Revolving Commitment Percentage) of such Overadvance.
Without limiting Borrowers’ obligation to repay Lenders any amount of the
Overadvance, Borrowers agree to pay Lenders interest on the outstanding amount
of any Overadvance, on demand, at the Default Rate.

2.3 Lockbox; Account Collection Services.

(a) From and after the Effective Date, Borrowers shall direct each Account
Debtor (and each depository institution where proceeds of Accounts are on
deposit) to remit payments with respect to the Accounts to a lockbox account
established with Bank or to wire transfer payments to a cash collateral account
that Bank controls (collectively, the “Lockbox”). It will be considered an
immediate Event of Default if the Lockbox is not set-up and operational as of
the date set forth in the preceding sentence.

(b) Upon receipt by a Borrower of proceeds of Accounts not directed to the
Lockbox, if any, such Borrower shall immediately transfer and deliver same to
Bank, for the ratable benefit of the Lenders, along with a detailed cash
receipts journal. Provided no Event of Default exists or an event that with
notice or lapse of time will be an Event of Default, within three (3) Business
Days of receipt of such amounts by Bank, Bank will turn over to Borrowers the
proceeds of the Accounts, less any amounts due to Lenders, such as payments due
to the Lenders, other fees and expenses, or otherwise. This Section does not
impose any affirmative duty on any Lender to perform any act other than as
specifically set forth herein. All Accounts and the proceeds thereof are
Collateral and

 

4



--------------------------------------------------------------------------------

if an Event of Default occurs, Bank may apply the proceeds of such Accounts to
the Obligations. Without limiting the foregoing, the Lockbox (and the amounts in
the Lockbox) shall be subject to a “lock box control” agreement which will
provide for, among other things the establishment of “control” within the
meaning of Article 9 of the UCC. Unless an Event of Default has occurred and is
continuing, the Borrowers shall have immediate and full access to any funds held
in the Lockbox account and such funds shall not be subject to any conditions or
restrictions whatsoever other than those of the Bank and as provided in this
Agreement and related documents; provided, however, that nothing herein shall
(i) affect or reduce Borrowers’ obligations to pay in full all amounts due to
Lenders under this Agreement, or (ii) in any manner limit the recourse of
Lenders to the Collateral to satisfy the Borrowers’ Obligations.

2.4 Payment of Interest on the Credit Extensions.

(a) Interest Rates.

(i) Growth Capital Advance. Subject to Section 2.4(b), the principal amount
outstanding for the Growth Capital Advance shall accrue interest, which interest
shall be payable monthly in arrears, at a fixed per annum rate equal to twelve
percent (12.00%).

(ii) Revolving Advances. Subject to Section 2.4(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a per annum rate
equal to the greater of (A) four and one half percent (4.50%) above the Prime
Rate and (B) eight and one half percent (8.50%); which interest shall be payable
monthly.

(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percentage points above the rate effective immediately before the Event
of Default (but in no event in excess of the maximum rate permitted by then
applicable law) (the “Default Rate”). Payment or acceptance of the increased
interest rate provided in this Section 2.4(b) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Lenders.

(c) Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension (accruing interest at the Prime Rate) based on changes to the Prime
Rate shall be effective on the effective date of any change to the Prime Rate
and to the extent of any such change.

(d) 360-Day Year. Interest shall be computed on the basis of a 360-day year of
twelve 30-day months.

(e) Debit of Accounts. Collateral Agent, for the benefit of the Lenders, may
debit any of Borrowers’ deposit accounts, including the Designated Deposit
Account, for principal and interest payments or any other amounts Borrowers owe
Lenders when due. These debits shall not constitute a set-off.

(f) Payments; Interest Computation; Float Charge. Unless otherwise provided,
interest is payable monthly on the first calendar day of each month. In
computing interest on the Obligations, all Payments received after 1:00 p.m.
Pacific time on any day shall be deemed received on the next Business Day. In
addition, Lenders shall be entitled to charge Borrowers a “float” charge in an
amount equal to three (3) Business Days’ interest, at the interest rate
applicable to the Revolving Advances whether or not any Revolving Advances are
outstanding, on all payments received by any Lender. The float charge for each
month shall be payable on the last day of the month. Lenders shall not, however,
be required to credit Borrowers’ account for the amount of any item of payment
which is unsatisfactory to any Lender in its good faith business judgment, and
Lenders may charge Borrowers’ Designated Deposit Account for the amount of any
item of payment which is returned to any Lender unpaid.

 

5



--------------------------------------------------------------------------------

2.5 Fees. Borrowers shall pay to Collateral Agent:

(a) Growth Capital Accommodation Fee. A fully earned, non-refundable
accommodation fee of Four Hundred Forty Five Thousand Dollars ($445,000) (the
“Growth Capital Accommodation Fee”), on the Effective Date, to be shared among
the Lenders pro rata according to the Growth Capital Commitment Percentage of
each Lender;

(b) Revolving Line Accommodation Fee. The Revolving Line Accommodation Fee, when
due hereunder;

(c) Revolving Commitment Fee. A fully earned, non-refundable commitment fee on
account of the Revolving Line in the amount of Sixty Two Thousand Five Hundred
Dollars ($62,500) (the “Revolving Commitment Fee”) on the Effective Date and
each anniversary thereof, to be shared among the Lenders pro rata according to
their Revolving Commitment Percentages of the Revolving Line;

(d) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable monthly, in arrears, on a calendar year basis, in an
amount equal to one half of one percent (0.50%) per annum of the average unused
portion of the Revolving Line, as determined by Collateral Agent, for the
ratable benefit of the Lenders according to their Revolving Commitment
Percentages. The unused portion of the Revolving Line, for the purposes of this
calculation, shall include amounts reserved under the Cash Management Services
Sublimit for products provided and under the Foreign Exchange Sublimit for FX
Forward Contracts. Borrowers shall not be entitled to any credit, rebate or
repayment of any Unused Revolving Line Facility Fee previously earned by any
Lender pursuant to this Section notwithstanding any termination of the
Agreement, or suspension or termination of Lenders’ obligation to make loans and
advances hereunder;

(e) Revolving Line Termination Fee. The Revolving Line Termination Fee, if and
when due hereunder.

(f) Prepayment Fee. The Prepayment Fee, if and when due hereunder; provided
however, if as of the date the Prepayment Fee would otherwise be due and
payable, a prepayment is made by Borrowers in connection with an Acquisition and
the per share consideration that would be received by the Lenders upon the sale
or exchange of the Shares (as defined in the Warrants) issuable to the Lenders
upon exercise of the Warrants in connection with such Acquisition is at least
one hundred fifty percent (150%) of the Warrant Price (as defined in the
Warrants), then the Prepayment Fee shall be waived by the Lenders;

(g) Growth Capital Final Payment. The Growth Capital Final Payment, when due
hereunder;

(h) Collateral Monitoring Fee. A monthly collateral monitoring fee of $750,
payable in arrears on the last day of each month (prorated for any partial month
at the beginning and upon termination of this Agreement); provided that such fee
shall be for the sole account of Bank; and

(i) Lenders’ Expenses. All Lenders’ Expenses (including reasonable attorneys’
fees and reasonable expenses incurred in connection with the documentation and
negotiation of this Agreement) incurred through and after the Effective Date,
when due.

3 CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension. Lenders’ obligation to
make the initial Credit Extension is subject to the condition precedent that
Lenders shall have received, in form and substance satisfactory to Lenders, such
documents, and completion of such other matters, as Lenders may reasonably deem
necessary or appropriate, including, without limitation:

(a) duly executed original signatures to the Loan Documents;

(b) duly executed original signatures to the Control Agreements, if any;

 

6



--------------------------------------------------------------------------------

(c) the Operating Documents and a good standing certificate of each Borrower
certified by the Secretary of State of the states of organization and
qualification to do business as of a date no earlier than thirty (30) days prior
to the Effective Date;

(d) duly executed original signatures to the completed Borrowing Resolutions for
each Borrower (one set for each Lender);

(e) to the extent not previously provided to the Collateral Agent, the
certificate(s) for the Shares, together with stock powers, duly executed in
blank by the applicable Borrower;

(f) certified copies, dated as of a recent date, of financing statement
searches, as Lenders shall request, accompanied by written evidence (including
any UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

(g) to the extent not previously provided to the Collateral Agent, landlord’s
consents for each of Borrowers’ leased properties executed in favor of
Collateral Agent, for the ratable benefit of the Lenders;

(h) a legal opinion of Borrowers’ and Guarantors’ counsel dated as of the
Effective Date together with the duly executed original signatures thereto;

(i) two Perfection Certificate(s) executed by Parent (one for each Lender);

(j) evidence satisfactory to Lenders that the insurance policies required by
Section 6.7 hereof are in full force and effect, together with appropriate
evidence showing loss payable and/or additional insured clauses or endorsements
in favor of each Lender;

(k) evidence satisfactory to Lenders that Parent has transferred all issued and
outstanding Shares in NexMed to a third party which is not an Affiliate of any
Borrower; and

(l) payment of the fees and Lenders’ Expenses then due as specified in
Section 2.5 hereof.

3.2 Conditions Precedent to all Credit Extensions. Lenders’ obligations to make
each Credit Extension, including the initial Credit Extension, are subject to
the following:

(a) Alphatec shall have duly executed and delivered to Lenders a Payment/Advance
Form, together with an executed Transaction Report;

(b) Borrowers shall have duly executed and delivered to each Lender a Note
(x) in the outstanding amount of such Lender’s Growth Capital Advance; and
(y) in the amount of each Lender’s Revolving Commitment Percentage of the
Revolving Line;

(c) the representations and warranties in Section 5 shall be true in all
material respects on the date of the Payment/Advance Form and the Transaction
Report and on the Funding Date of each Credit Extension; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Default or Event of Default shall
have occurred and be continuing or result from the Credit Extension. Each Credit
Extension is each Borrower’s representation and warranty on that date that the
representations and warranties in Section 5 remain true in all material
respects; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

 

7



--------------------------------------------------------------------------------

(d) receipt of and approval by Lenders of two updated Perfection Certificate(s)
executed by Parent (one for each Lender), which shall include any additional
information that shall be necessary to make such Perfection Certificates
complete and correct in all material respects as of the date of such Credit
Extension; provided that such approval will not be unreasonably withheld due to
immaterial changes from the prior Perfection Certificate(s) provided to Lenders;
and

(e) in Lenders’ reasonable discretion, there has not been a Material Adverse
Change.

3.3 Covenant to Deliver.

Each Borrower agrees to deliver to Lenders each item required to be delivered to
any Lender under this Agreement as a condition to any Credit Extension. Each
Borrower expressly agrees that the extension of a Credit Extension prior to the
receipt by Lenders of any such item shall not constitute a waiver by Lenders of
such Borrower’s obligation to deliver such item, and any such extension in the
absence of a required item shall be in Lenders’ sole discretion.

3.4 Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of a Revolving Advance set forth in this
Agreement, to obtain a Revolving Advance, Alphatec shall notify Collateral Agent
by electronic mail, facsimile, or telephone by 12:00 p.m. Pacific time on the
Funding Date of the Revolving Advance. Together with such notification, Alphatec
must promptly deliver to Collateral Agent by electronic mail or facsimile a
completed Transaction Report executed by a Responsible Officer or his or her
designee. Collateral Agent, on behalf of Lenders, shall credit Revolving
Advances to the Designated Deposit Account, and such Revolving Advances shall be
deemed to be Revolving Advances by each of the Lenders in the amount of their
respective Revolving Commitment Percentages. The Lenders shall reimburse
Collateral Agent for Revolving Advances made by Collateral Agent. (The Lenders
and Collateral Agent, as among themselves, agree that such reimbursement shall
occur by the second Business Day of each week; the Borrower is not a party to or
beneficiary of this agreement and it may be amended without the Borrower’s
consent.) Lenders may make Revolving Advances under this Agreement based on
instructions from a Responsible Officer or his or her designee or without
instructions if the Revolving Advances are necessary to meet Obligations which
have become due. Each Lender may rely on any telephone notice given by a person
whom such Lender reasonably believes is a Responsible Officer or designee.
Borrowers shall indemnify each Lender for any loss Lender suffers due to such
reliance.

4 CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Each Borrower hereby grants to the Collateral
Agent, for the benefit of Lenders, to secure the payment and performance in full
of all of the Obligations, a continuing security interest in, and pledges to the
Collateral Agent, for the benefit of Lenders, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof. Each Borrower represents, warrants, and covenants that the
security interest granted herein is and shall at all times continue to be a
first priority perfected security interest in the Collateral (subject only to
Permitted Liens that may have superior priority under this Agreement). If a
Borrower shall acquire a commercial tort claim (as defined in the Code), such
Borrower shall promptly notify Collateral Agent in a writing signed by such
Borrower of the general details thereof (and further details as may be required
by Collateral Agent) and grant to Collateral Agent, for the benefit of Lenders,
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Collateral Agent.

If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations and at
such time as the Lenders’ obligation to make Credit Extensions has terminated,
Collateral Agent shall, at Borrowers’ sole cost and expense, promptly release
its Liens in the Collateral and all rights therein shall revert to Borrowers.

4.2 Authorization to File Financing Statements. Each Borrower hereby authorizes
Collateral Agent to file financing statements, without notice to either
Borrower, with all appropriate jurisdictions to perfect or protect Collateral
Agents and/or Lenders’ interest or rights hereunder, including a notice that any
disposition of the Collateral, by either a Borrower or any other Person, shall
be deemed to violate the rights of Collateral Agent and Lenders under the Code.

 

8



--------------------------------------------------------------------------------

4.3 Pledge of Collateral. Each Borrower hereby pledges, assigns and grants to
the Collateral Agent, for the ratable benefit of Lenders, a security interest in
all the Shares, together with all proceeds and substitutions thereof, all cash,
stock and other moneys and property paid thereon, all rights to subscribe for
securities declared or granted in connection therewith, and all other cash and
noncash proceeds of the foregoing, as security for the performance of the
Obligations. On the Effective Date, the certificate or certificates for the
Shares will be delivered to the Collateral Agent, accompanied by an instrument
of assignment duly executed in blank by the applicable Borrower. To the extent
required by the terms and conditions governing the Shares, the applicable
Borrower shall cause the books of each entity whose Shares are part of the
Collateral and any transfer agent to reflect the pledge of the Shares. Upon the
occurrence of an Event of Default hereunder, Collateral Agent may effect the
transfer of any securities included in the Collateral (including but not limited
to the Shares) into the name of the Lenders and cause new certificates
representing such securities to be issued in the name of the Lenders or their
transferee. Each Borrower will execute and deliver such documents, and take or
cause to be taken such actions, as the Collateral Agent or Lenders may
reasonably request to perfect or continue the perfection of the Collateral
Agent’s security interest in the Shares. Unless an Event of Default shall have
occurred and be continuing, Borrowers shall be entitled to exercise any voting
rights with respect to the Shares and to give consents, waivers and
ratifications in respect thereof, provided that no vote shall be cast or
consent, waiver or ratification given or action taken which would be
inconsistent with any of the terms of this Agreement or which would constitute
or create any violation of any of such terms. All such rights to vote and give
consents, waivers and ratifications shall terminate upon the occurrence and
continuance of an Event of Default.

4.4 Parallel Debt.

(a) For the purpose of ensuring and preserving the validity and continuity of
the security rights granted and to be granted by the Borrowers under or pursuant
to the Loan Documents the Borrowers hereby irrevocably and unconditionally
undertake, as an abstract obligation (abstraktes Schuldversprechen), to pay to
the Collateral Agent amounts equal to and in the currency of the Obligations
from time to time due in accordance with the terms and conditions of the Loan
Documents and irrespective of any discharge of an obligor’s obligation to pay
such amounts resulting from a failure by Collateral Agent or any Lender to take
appropriate steps in insolvency, bankruptcy or similar proceedings affecting an
obligor to preserve its respective right to be paid those amounts (such payment
undertaking and the obligations and liabilities which are the result thereof the
“Parallel Debt”).

(b) The Borrowers and the Collateral Agent acknowledge that:

(i) for this purpose the Parallel Debt constitutes undertakings, obligations and
liabilities of the Borrowers to the Collateral Agent and the Lenders under the
Loan Documents which are separate and independent from and without prejudice to,
the corresponding Obligations which the Borrowers have to each of the Collateral
Agent and the Lender; and

(ii) that the Parallel Debt represents the Collateral Agent’s and the Lenders’
own claims to receive payment of the Parallel Debt, provided that the total
amount which may become due under the Parallel Debt shall never exceed the total
amount which may otherwise become due as Obligations.

(c) Every payment of monies made by the Borrowers to the Collateral Agent or any
Lender shall be in satisfaction pro tanto of the Parallel Debt, provided that if
any such payment as is mentioned above is subsequently avoided or reduced by
virtue of any provisions or enactments relating to bankruptcy, liquidation or
similar laws of general application the Collateral Agent, for the ratable
benefit of the Lenders, shall be entitled to receive the avoided or reduced
amount of such payment from the Borrowers and the Borrowers shall remain liable
to perform the relevant obligation and the relevant liability shall be deemed
not to have been discharged.

 

9



--------------------------------------------------------------------------------

(d) Subject to the provision of this sub-clause (d), but notwithstanding any of
the other provisions of this Section 4.4:

(i) the total amount due and payable as Parallel Debt under this Section 4.4
shall be decreased to the extent that an obligor pays any amounts to the
Collateral Agent or any Lender or any of them as a payment for the Obligations
or the Collateral Agent or any Lender otherwise receives any amount in payment
of (a part of) the Obligations; and

(ii) to the extent that any obligor shall have paid any amounts to the
Collateral Agent or any Lender under the Parallel Debt or the Collateral Agent
or any Lender shall have otherwise received monies in payment of the Parallel
Debt, the total amount due and payable by any obligor on account of the
Obligations shall be decreased as if said amounts were received directly in
payment of the Obligations.

Notwithstanding Section 11 of this Agreement with respect to choice of law, this
Section 4.4 shall be governed by German law.

5 REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants as follows:

5.1 Due Organization and Authorization. Borrower and each of its Subsidiaries,
if any, are duly existing and in good standing, as Registered Organizations in
their respective jurisdictions of formation and are qualified and licensed to do
business and are in good standing in any jurisdiction in which the conduct of
their business or their ownership of property requires that they be qualified
except where the failure to do so could not reasonably be expected to have a
material adverse effect on Borrower’s business. In connection with this
Agreement, Parent has delivered to Collateral Agent a completed perfection
certificate signed by Parent (as may be updated from time to time in accordance
with Section 3.2(d), the “Perfection Certificate”). Borrower represents and
warrants that (a) Borrower’s exact legal name is that indicated on the
Perfection Certificate and on the signature page hereof; (b) Borrower is an
organization of the type and is organized in the jurisdiction set forth in the
Perfection Certificate; (c) the Perfection Certificate accurately sets forth
Borrower’s organizational identification number or accurately states that
Borrower has none; (d) the Perfection Certificate accurately sets forth
Borrower’s place of business, or, if more than one, its chief executive office
as well as Borrower’s mailing address (if different than its chief executive
office); (e) Borrower (and each of its predecessors) has not, in the past five
(5) years, changed its jurisdiction of formation, organizational structure or
type, or any organizational number assigned by its jurisdiction; and (f) all
other information set forth on the Perfection Certificate pertaining to Borrower
and each of its Subsidiaries is accurate and complete. If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Collateral Agent of such occurrence and provide Collateral Agent with Borrower’s
organizational identification number.

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s Operating Documents, (ii) contravene, conflict with, constitute a
default under or violate any material Requirement of Law, (iii) contravene,
conflict or violate any applicable order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority by which Borrower or any of
its Subsidiaries or any of their property or assets may be bound or affected,
(iv) require any action by, filing, registration, or qualification with, or
Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect and
except for filings with the Securities Exchange Commission or NASDAQ, which
shall be made following closing) or are being obtained pursuant to
Section 6.1(b), or (v) constitute an event of default under any material
agreement by which Borrower is bound. Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could have a material adverse effect on Borrower’s business.

5.2 Collateral. Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no deposit accounts other than the deposit accounts with Bank, the deposit
accounts, if any, described in the Perfection Certificate delivered to
Collateral Agent in connection herewith, or of which Borrower has given Lenders
notice and taken such actions as are necessary to give Collateral Agent a
perfected security interest therein.

 

10



--------------------------------------------------------------------------------

Other than with respect to Consigned Collateral, none of the Collateral is in
the possession of any third party bailee. None of the components of the
Collateral (other than the Consigned Collateral) shall be maintained at
locations other than as provided in the Perfection Certificate or as Borrower
has given Lenders notice pursuant to Section 7.2. In the event that Borrower,
after the date hereof, intends to store or otherwise deliver any portion of the
Collateral (other than the Consigned Collateral) to a bailee, then Borrower will
first receive the written consent of Lenders, such consent not to be
unreasonably withheld, and such bailee must execute and deliver a bailee
agreement in form and substance satisfactory to Collateral Agent in its sole
discretion.

For each Account with respect to which Revolving Advances are requested, on the
date each Revolving Advance is requested and made, such Account shall be an
Eligible Account.

All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Eligible Accounts are and shall
be true and correct and all such invoices, instruments and other documents, and
all of each Borrower’s Books are genuine and in all respects what they purport
to be. Whether or not an Event of Default has occurred and is continuing, Bank
may notify any Account Debtor owing a Borrower money of Bank’s security interest
in such funds and verify the amount of such Eligible Account. All sales and
other transactions underlying or giving rise to each Eligible Account shall
comply in all material respects with all applicable laws and governmental rules
and regulations. No Borrower has any actual knowledge of any actual or imminent
Insolvency Proceeding of any Account Debtor whose accounts are Eligible Accounts
in any Transaction Report. To the best of each Borrower’s knowledge, all
signatures and endorsements on all documents, instruments, and agreements
relating to all Eligible Accounts are genuine, and all such documents,
instruments and agreements are legally enforceable in accordance with their
terms.

All Inventory is in all material respects of good and marketable quality, free
from material defects. For any item of Inventory consisting of Eligible
Inventory in any Transaction Report, such Inventory (i) consists of finished
goods, in good, new, and salable condition, which is not perishable, returned,
consigned, obsolete, not sellable, damaged, or defective, and is not comprised
of demonstrative or custom inventory, works in progress, packaging or shipping
materials, or supplies; (ii) meets all applicable governmental standards;
(iii) has been manufactured in compliance with the Fair Labor Standards Act;
(iv) is not subject to any Liens, except the first priority Liens granted or in
favor of Bank under this Agreement or any of the other Loan Documents; and
(v) is located at the locations identified by Borrower in the Perfection
Certificate where it maintains Inventory (or any location permitted under
Section 7.2).

Borrower is the sole owner of its intellectual property, except for
non-exclusive licenses granted to its customers in the ordinary course of
business. Except as set forth in the Perfection Certificate, to the best of
Borrower’s knowledge each patent is valid and enforceable, and no part of the
intellectual property has been judged invalid or unenforceable, in whole or in
part, and to the best of Borrower’s knowledge, no claim has been made that any
part of the intellectual property violates the rights of any third party except
to the extent such claim could not reasonably be expected to have a material
adverse effect on Borrower’s business. Except as noted on the Perfection
Certificate, Borrower is not a party to, nor is bound by, any material license
or other agreement with respect to which Borrower is the licensee (a) that
prohibits or otherwise restricts Borrower from granting a security interest in
Borrower’s interest in such license or agreement or any other property, or
(b) for which a default under or termination of could interfere with Collateral
Agent’s right to sell any Collateral. Borrower shall provide written notice to
Collateral Agent within ten (10) days of entering or becoming bound by any such
license or agreement (other than over-the-counter software that is commercially
available to the public). Borrower shall take such steps as Collateral Agent
reasonably requests to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (x) all such licenses or agreements to be
deemed “Collateral” and for Bank to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such license
or agreement, whether now existing or entered into in the future, and
(y) Collateral Agent to have the ability in the event of a liquidation of any
Collateral to dispose of such Collateral in accordance with Collateral Agent’s
rights and remedies under this Agreement and the other Loan Documents.

5.3 Litigation. Other than as set forth in the Perfection Certificate, there are
no actions or proceedings pending or, to the knowledge of the Responsible
Officers, threatened in writing by or against Borrower or any of its
Subsidiaries involving more than Five Hundred Thousand Dollars ($500,000).

 

11



--------------------------------------------------------------------------------

5.4 No Material Deviation in Financial Statements. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Lenders fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations. There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Lenders.

5.5 Solvency. The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.

5.6 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Neither Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005. Borrower has not violated any
laws, ordinances or rules, the violation of which could reasonably be expected
to have a material adverse effect on its business. None of Borrower’s or any of
its Subsidiaries’ properties or assets has been used by Borrower or any
Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Borrower and each of its Subsidiaries have (i) obtained all
consents, approvals and authorizations of, (ii) made all declarations or filings
with, and (iii) given all notices to, all Government Authorities that, in the
case of each of (i), (ii) and (iii) above, are necessary to continue their
respective businesses as currently conducted.

5.7 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.

5.8 Tax Returns and Payments; Pension Contributions. Borrower has timely filed
all required tax returns and reports, and Borrower and its Subsidiaries have
timely paid all foreign, federal, state and local taxes, assessments, deposits
and contributions owed by Borrower. Borrower may defer payment of any contested
taxes, provided that Borrower (a) in good faith contests its obligation to pay
the taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies Lenders in writing of the commencement of, and any
material development in, the proceedings, (c) posts bonds or takes any other
steps required to prevent the governmental authority levying such contested
taxes from obtaining a Lien upon any of the Collateral that is other than a
“Permitted Lien”. Borrower is unaware of any claims or adjustments proposed for
any of Borrower’s prior tax years which could result in additional taxes
becoming due and payable by Borrower. Borrower has paid all amounts necessary to
fund all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and Borrower has not withdrawn from participation
in, and has not permitted partial or complete termination of, or permitted the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.

5.9 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital, for strategic acquisitions, licenses and to fund its
general business requirements and not for personal, family, household or
agricultural purposes.

5.10 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Collateral Agent or
any Lender, as of the date such representation, warranty, or other statement was
made, taken together with all such written certificates and written statements
given to Collateral Agent or any Lender, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained in the certificates or statements not misleading (it being recognized
that the projections and forecasts provided by Borrower in good faith and based
upon reasonable assumptions are not viewed as facts and that actual results
during the period or periods covered by such projections and forecasts may
differ from the projected or forecasted results).

 

12



--------------------------------------------------------------------------------

6 AFFIRMATIVE COVENANTS

Each Borrower shall do all of the following:

6.1 Government Compliance.

(a) Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations. Borrower
shall comply, and have each Subsidiary comply, with all laws, ordinances and
regulations to which it is subject, noncompliance with which could have a
material adverse effect on Borrower’s business.

(b) Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Collateral Agent for the ratable benefit of
the Lenders, in all of its property. Borrower shall promptly provide copies of
any such obtained Governmental Approvals to Collateral Agent.

6.2 Financial Statements, Reports, Certificates.

(a) Alphatec shall provide each Lender with the following:

(i) within twenty (20) days after the end of each month, (A) a Transaction
Report (and any schedules related thereto) (if there are no loan balances
outstanding under the Revolving Line for the preceding calendar month),
(B) monthly accounts receivable agings, aged by invoice date, (C) monthly
accounts payable agings, aged by invoice date, and outstanding or held check
registers, if any, (D) monthly reconciliations of accounts receivable agings
(aged by invoice date), transaction reports and general ledger, (E) monthly
perpetual inventory reports for Inventory valued on a first-in, first-out basis
at the lower of cost or market (in accordance with GAAP) or such other inventory
reports as are requested by Lenders in their good faith business judgment; (F) a
deferred revenue schedule; and (G) a report of the location, holders and value
of all Consigned Collateral.

(ii) as soon as available, and in any event within thirty (30) days after the
end of each month, monthly unaudited financial statements of Alphatec;

(iii) within thirty (30) days after the end of each quarter a quarterly
Compliance Certificate signed by a Responsible Officer, certifying that as of
the end of such quarter, Borrowers were in full compliance with all of the terms
and conditions of this Agreement, and such other information as Lenders shall
reasonably request, including, without limitation, a statement that at the end
of such month there were no held checks, and a calculation of the financial
covenants set forth in Section 6.8 below;

(iv) the more frequent of weekly, by Monday of the following week, or with each
request for a Revolving Advance when there are loan balances outstanding under
the Revolving Line for the preceding calendar month, a Transaction Report (and
any schedules related thereto);

(v) within sixty (60) days after the beginning of each fiscal year of Borrowers,
(A) annual operating budgets (including income statements, balance sheets and
cash flow statements, by month) for such fiscal year of Borrowers, and
(B) annual financial projections for such fiscal year (on a quarterly basis),
together with any related business forecasts used in the preparation of such
annual financial projections; in each case, as approved by each Borrower’s board
of directors and provided to Borrowers’ equity investors;

(vi) as soon as available, and in any event within one hundred eighty (180) days
following the end of Alphatec’s fiscal year, annual financial statements
certified by, and with an unqualified opinion of, independent certified public
accountants acceptable to Lenders; and

 

13



--------------------------------------------------------------------------------

(vii) a prompt report of any legal actions pending or threatened in writing
against a Borrower or any Subsidiary that could result in damages or costs to a
Borrower or any Subsidiary of Five Hundred Thousand Dollars ($500,000) or more.

(b) Parent shall provide each Lender with, as soon as available, but no later
than five (5) days after filing with the Securities Exchange Commission,
Parent’s 10K, 10Q, and 8K reports;

Parent’s 10K, 10Q, and 8K reports required to be delivered pursuant hereto shall
be deemed to have been delivered on the date on which Parent posts such report
or provides a link thereto on Parent’s or another website (including
www.sec.gov) on the Internet.

6.3 Accounts Receivable.

(a) Schedules and Documents Relating to Accounts. Alphatec shall deliver to each
Lender transaction reports and schedules of collections, as provided in
Section 6.2, on Bank’s standard forms; provided, however, that Alphatec’s
failure to execute and deliver the same shall not affect or limit Lenders’ Lien
and other rights in all of Borrowers’ Accounts, nor shall any Lender’s failure
to advance or lend against a specific Account affect or limit such Lender’s Lien
and other rights therein. If requested by a Lender, each Borrower shall furnish
each Lender with copies (or, at a Lender’s request, originals) of all contracts,
orders, invoices, and other similar documents, and all shipping instructions,
delivery receipts, bills of lading, and other evidence of delivery, for any
goods the sale or disposition of which gave rise to such Accounts. In addition,
each Borrower shall deliver to Lenders, on any Lender’s request, the originals
of all instruments, chattel paper, security agreements, guarantees and other
documents and property evidencing or securing any Accounts, in the same form as
received, with all necessary indorsements, and copies of all credit memos.

(b) Disputes. Each Borrower shall promptly notify Lenders of all disputes or
claims exceeding Seventy Five Thousand Dollars ($75,000) relating to Accounts.
Each Borrower may forgive (completely or partially), compromise, or settle any
Account for less than payment in full, or agree to do any of the foregoing so
long as (i) such Borrower does so in good faith, in a commercially reasonable
manner, in the ordinary course of business, in arm’s-length transactions, and
reports the same to Lenders in the regular reports provided to Lenders; (ii) no
Default or Event of Default has occurred and is continuing; and (iii) after
taking into account all such discounts, settlements and forgiveness, the total
outstanding Advances will not exceed the lesser of the Revolving Line or the
Borrowing Base.

(c) Collection of Accounts. Each Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing. Lenders shall require that all proceeds of Accounts be deposited by
Borrowers into the Lockbox. Whether or not an Event of Default has occurred and
is continuing, each Borrower shall hold all payments on, and proceeds of,
Accounts in trust for Lenders, and each Borrower shall immediately deliver all
such payments and proceeds to Collateral Agent, for the ratable benefit of the
Lenders according to their respective Revolving Line Commitment Percentages, in
their original form, duly endorsed, to be applied (i) prior to an Event of
Default, pursuant to the terms of Section 2.4(f) hereof, and (ii) after the
occurrence and during the continuance of an Event of Default, pursuant to the
terms of Section 9.4 hereof.

(d) Returns. Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to a Borrower, such Borrower shall promptly
(i) determine the reason for such return, (ii) issue a credit memorandum to the
Account Debtor in the appropriate amount, and (iii) provide a copy of such
credit memorandum to Bank, for the benefit of the Lenders, upon request from any
Lender. In the event any attempted return occurs after the occurrence and during
the continuance of any Event of Default, such Borrower shall hold the returned
Inventory in trust for Lenders, and immediately notify Lenders of the return of
the Inventory.

(e) Verification. Lenders may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, either in the name of a Borrower or any Lender or such other name
as Lenders may choose.

 

14



--------------------------------------------------------------------------------

(f) No Liability. Lenders shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall any Lender be deemed
to be responsible for any of Borrowers’ obligations under any contract or
agreement giving rise to an Account. Nothing herein shall, however, relieve
Lenders from liability for its own gross negligence or willful misconduct.

6.4 Remittance of Proceeds. Except as otherwise provided in Section 6.3(c),
deliver, in kind, all proceeds arising from the disposition of any Collateral to
Bank, for the ratable benefit of the Lenders, in the original form in which
received by a Borrower not later than the following Business Day after receipt
by a Borrower, to be applied to the Obligations pursuant to the terms of
Section 9.4 hereof; provided that, if no Default or Event of Default has
occurred and is continuing, Borrowers shall not be obligated to remit to Bank
the proceeds of the sale of worn out or obsolete Equipment disposed of by a
Borrower in good faith in an arm’s length transaction for an aggregate purchase
price of One Hundred Thousand Dollars ($100,000) or less (for all such
transactions in any fiscal year). Nothing in this Section limits the
restrictions on disposition of Collateral set forth elsewhere in this Agreement.

6.5 Taxes; Pensions. Timely file, and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely file, all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by a Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.8 hereof, and shall deliver to Lenders, on demand,
appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

6.6 Access to Collateral; Books and Records. At reasonable times, but not more
than two (2) times per year (unless a Default or Event of Default has occurred
and is continuing) on one (1) Business Day’s notice (provided no notice is
required if an Event of Default has occurred and is continuing), each Lender, or
its agents, shall have the right to inspect the Collateral and the right to
audit and copy each Borrower’s Books. The foregoing inspections and audits shall
be at Borrowers’ expense, and the charge therefor shall be Seven Hundred Fifty
Dollars ($750) per person per day (or such higher amount as shall represent such
Lender’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event a Borrower and any Lender schedule an audit
more than ten (10) days in advance, and such Borrower cancels or seeks to
reschedule the audit with less than ten (10) days written notice to Lenders,
then (without limiting any of each Lender’s rights or remedies), such Borrower
shall pay such Lender a fee of One Thousand Dollars ($1,000) plus any
out-of-pocket expenses incurred by such Lender to compensate such Lender for the
anticipated costs and expenses of the cancellation or rescheduling.

6.7 Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrowers’ industry and location and as
Lenders may reasonably request. Insurance policies shall be in a form, with
companies, and in amounts that are reasonably satisfactory to Lenders. All
property policies shall have a lender’s loss payable endorsement showing
Collateral Agent as an additional lender loss payee and waive subrogation
against Lenders, and all liability policies shall show, or have endorsements
showing, Collateral Agent as an additional insured. Alphatec will make
commercially reasonable efforts to ensure that all policies (or the loss payable
and additional insured endorsements) shall provide that the insurer must give
Collateral Agent at least thirty (30) days notice before canceling, amending, or
declining to renew its policy. At Collateral Agent’s and any Lenders’ request,
Borrowers shall deliver certified copies of policies and evidence of all premium
payments. Proceeds payable under any policy shall, at Lenders’ option, be
payable to Lenders on account of the Obligations. Notwithstanding the foregoing,
(a) so long as no Event of Default has occurred and is continuing, Borrowers
shall have the option of applying the proceeds of any casualty policy up to Five
Hundred Thousand Dollars ($500,000) with respect to any loss toward the
replacement or repair of destroyed or damaged property; provided that any such
replaced or repaired property (i) shall be of equal or like value as the
replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Collateral Agent has been granted a first priority security interest, and
(b) after the occurrence and during the continuance of an Event of Default, all
proceeds payable under such casualty policy shall, at the option of Lenders, be
payable to Lenders on account of the Obligations. If a Borrower fails to obtain
insurance as required under this Section 6.7 or to pay any amount or furnish any
required proof of payment to third persons and Collateral Agent, Collateral
Agent may make all or part of such payment or obtain such insurance policies
required in this Section 6.7, and take any action under the policies Collateral
Agent reasonably deems prudent.

 

15



--------------------------------------------------------------------------------

6.8 Operating Accounts.

(a) Maintain its primary depository, operating and securities accounts with Bank
or Bank’s Affiliates, which accounts shall represent at least eighty five
percent (85%) of the dollar value of each Borrower’s and each Borrower’s
Subsidiaries’ accounts at all financial institutions; provided that Borrowers
shall at all times maintain cash and cash equivalents with Bank and/or Bank’s
Affiliates of at least Ten Million Dollars ($10,000,000). Notwithstanding the
foregoing, from the Effective Date through 5:00 p.m. California time, April 2,
2010, Borrowers may comply with the preceding proviso by including accounts of
Scient’x USA, Inc., Scient’x Groupe, S.A.S. and Scient’x, S.A., provided the
same are maintained with Bank and/or Bank’s Affiliates, and/or subject to
Control Agreements in favor of (and in form and content reasonably acceptable
to) Bank and/or Oxford.

(b) Provide Collateral Agent five (5) days prior written notice before
establishing any Collateral Account at or with any bank or financial institution
other than Bank or Bank’s Affiliates. In addition, for each Collateral Account
that a Borrower or any Domestic Subsidiary at any time maintains, such Borrower
shall cause the applicable bank or financial institution (other than Bank) at or
with which any Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Collateral Agent’s Lien in such Collateral Account in
accordance with the terms hereunder, which Control Agreement may not be
terminated without prior written consent of the Lenders. The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of a Borrower’s employees and identified to Collateral Agent by
Borrowers as such.

6.9 Fixed Charge Coverage Ratio. Borrowers shall maintain, at all times, to be
tested, as of the last day of each quarter, on a consolidated basis with respect
to Borrowers and their Subsidiaries, a Fixed Charge Coverage Ratio of at least
(i) 1.25 to 1.00 for the quarter ending June 30, 2010; and (ii) 1.50 to 1.00 for
each quarter thereafter.

6.10 Protection of Intellectual Property Rights. Each Borrower shall:
(a) protect, defend and maintain the validity and enforceability of its
intellectual property; (b) promptly advise Lenders in writing of material
infringements of its material intellectual property; and (c) not allow any
intellectual property material to such Borrower’s business to be abandoned,
forfeited or dedicated to the public without Lenders’ written consent.
Notwithstanding the foregoing, in no event shall any Borrower be obligated to
bring any action against any Person for infringement of such Borrower’s
intellectual property if, such intellectual property is not material to
Borrower’s business, or in the good faith business judgment of such Borrower’s
board of directors, such an action would be impractical or imprudent.

6.11 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Collateral Agent upon
reasonable terms, without expense to Collateral Agent, each Borrower and its
officers, employees and agents and each Borrower’s books and records, to the
extent that Collateral Agent may deem them reasonably necessary to prosecute or
defend any third-party suit or proceeding instituted by or against Collateral
Agent with respect to any Collateral or relating to a Borrower.

6.12 Notices of Litigation and Default. Each Borrower will give prompt written
notice to Collateral Agent of any litigation or governmental proceedings pending
or threatened (in writing) against such Borrower which would reasonably be
expected to have a material adverse effect with respect to such Borrower.
Without limiting or contradicting any other more specific provision of this
Agreement, promptly (and in any event within three (3) Business Days) upon a
Borrower becoming aware of the existence of any Event of Default or event which,
with the giving of notice or passage of time, or both, would constitute an Event
of Default, such Borrower shall give written notice to Collateral Agent of such
occurrence, which such notice shall include a reasonably detailed description of
such Event of Default or event which, with the giving of notice or passage of
time, or both, would constitute an Event of Default.

 

16



--------------------------------------------------------------------------------

6.13 Creation/Acquisition of Subsidiaries. In the event a Borrower or a
Subsidiary creates or acquires any Subsidiary, such Borrower or Subsidiary shall
promptly notify Lenders of the creation or acquisition of such new Subsidiary
and take all such action as may be reasonably required by Lenders to cause each
such domestic Subsidiary to guarantee the Obligations of Borrowers under the
Loan Documents and grant a continuing pledge and security interest in and to the
assets of such Subsidiary (substantially as described on Exhibit A hereto); and
the applicable Borrower and/or Subsidiary shall grant and pledge to Lenders a
perfected security interest in the Shares of each Subsidiary.

6.14 Further Assurances. Execute any further instruments and take further action
as Collateral Agent reasonably requests to perfect or continue Lenders’ Lien in
the Collateral or to effect the purposes of this Agreement. Deliver to
Collateral Agent, within ten (10) days after the same are sent or received,
copies of all correspondence, reports, documents and other filings with any
Governmental Authority regarding compliance with or maintenance of Governmental
Approvals or Requirements of Law or that could reasonably be expected to have a
material effect on any of the Governmental Approvals or otherwise on the
operations of a Borrower or any of its Subsidiaries.

7 NEGATIVE COVENANTS

Neither Borrower shall do any of the following without Collateral Agent’s prior
written consent:

7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment;
(c) in connection with Permitted Liens and Permitted Investments; (d) of
non-exclusive licenses for the use of the property of Borrowers or their
Subsidiaries in the ordinary course of business, and (e) non-exclusive licenses
of Borrowers’ intellectual property in the ordinary course of business to
include licenses of product to partnerships in bona fide collaborations.

7.2 Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by a Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; or
(c) enter into any transaction or series of related transactions in which the
stockholders of a Borrower immediately prior to the first such transaction own
less than sixty five percent (65%) of the voting stock of such Borrower
immediately after giving effect to such transaction or related series of such
transactions (other than by the sale of a Borrower’s equity securities in a
public offering or to venture capital investors so long as such Borrower
identifies to Lenders the venture capital investors prior to the closing of the
transaction). Neither Borrower shall, without at least thirty (30) days prior
written notice to Lenders: (1) add any new offices or business locations,
including warehouses (unless (x) such new offices, business locations or
warehouses contain less than One Hundred Thousand Dollars ($100,000) in such
Borrower’s assets or property, or (y) Borrower has delivered to Collateral Agent
a bailee agreement in form and substance satisfactory to Collateral Agent in its
sole discretion with respect to such offices, business locations or warehouses),
or (z) such warehouse consists of a drop-ship location that Borrower is using in
the ordinary course of its business to store only Consigned Collateral,
(2) change its jurisdiction of organization, (3) change its organizational
structure or type, (4) change its legal name, or (5) change any organizational
number (if any) assigned by its jurisdiction of organization.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person. A Subsidiary may merge or
consolidate into another Subsidiary or into a Borrower.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, or allow any Lien on any of its property, or
assign or convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein. Neither Borrower shall sell, transfer, assign,
mortgage, pledge, lease, grant a security interest in, or encumber, or

 

17



--------------------------------------------------------------------------------

enter into any agreement, document, instrument or other arrangement (except with
or in favor of Collateral Agent) with any Person which directly or indirectly
prohibits or has the effect of prohibiting a Borrower or any Subsidiary from
selling, transferring, assigning, mortgaging, pledging, leasing, granting a
security interest in or upon, or encumbering any of a Borrower’s or any
Subsidiary’s intellectual property, except as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens” herein.

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.8(b) hereof.

7.7 Distributions; Investments. (a) Directly or indirectly make any Investment
other than Permitted Investments, or permit any of its Subsidiaries to do so; or
(b) pay any dividends or make any distribution or payment or redeem, retire or
purchase any capital stock provided that (i) each Borrower may pay dividends
solely in common stock; and (ii) each Borrower may repurchase the stock of
former employees or consultants pursuant to stock repurchase agreements so long
as an Event of Default does not exist at the time of such repurchase and would
not exist after giving effect to such repurchase, provided such repurchase does
not exceed in the aggregate of Two Hundred Fifty Thousand Dollars ($250,000) per
fiscal year.

7.8 Transactions with Affiliates. Except as disclosed in any filings under
applicable securities laws, directly or indirectly enter into or permit to exist
any material transaction with any Affiliate of a Borrower, except for
transactions that are in the ordinary course of a Borrower’s business, upon fair
and reasonable terms that are no less favorable to such Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to the Lenders.

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940 or undertake as
one of its important activities extending credit to purchase or carry margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Credit Extension for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, as defined in ERISA, to occur; fail to comply
with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on a Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of a
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

7.11 Indebtedness Payments. (i) Prepay, redeem, purchase, defease or otherwise
satisfy in any manner prior to the scheduled repayment thereof any Indebtedness
for borrowed money (other than amounts due under this Agreement or due any
Lender) or lease obligations, (ii) amend, modify or otherwise change the terms
of any Indebtedness for borrowed money or lease obligations so as to accelerate
the scheduled repayment thereof or (iii) repay any notes to officers, directors
or shareholders.

8 EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. A Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) day grace period shall not apply to payments due on the
Growth Capital Maturity Date or the Revolving Line Maturity Date, as
applicable). During the grace period, the failure to cure the payment default is
not an Event of Default (but no Credit Extension will be made during the grace
period);

 

18



--------------------------------------------------------------------------------

8.2 Covenant Default.

(a) A Borrower fails or neglects to perform any obligation in Sections, 6.2,
6.5, 6.7, 6.8 or 6.9 or violates any covenant in Section 7; or

(b) A Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
such Borrower be cured within such ten (10) day period, and such default is
likely to be cured within a reasonable time, then such Borrower shall have an
additional period (which shall not in any case exceed thirty (30) days) to
attempt to cure such default, and within such reasonable time period the failure
to cure the default shall not be deemed an Event of Default (but no Credit
Extensions shall be made during such cure period). Grace periods provided under
this Section shall not apply, among other things, to financial covenants or any
other covenants set forth in subsection (a) above;

8.3 Material Adverse Change. A Material Adverse Change occurs;

8.4 Attachment.

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of a Borrower or of any entity under control of a Borrower (including
a Subsidiary) on deposit with Bank or any Bank Affiliate, or (ii) a notice of
lien, levy, or assessment is filed against any of a Borrower’s assets by any
government agency, and the same under subclauses (i) and (ii) hereof are not,
within ten (10) days after the occurrence thereof, discharged or stayed (whether
through the posting of a bond or otherwise); provided, however, no Credit
Extensions shall be made during any ten (10) day cure period; and

(b) (i) any material portion of a Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents a Borrower from conducting any part of its
business;

8.5 Insolvency. (a) a Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) a Borrower begins
an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against a
Borrower and not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while of any of the conditions described in clause
(a) exist and/or until any Insolvency Proceeding is dismissed);

8.6 Other Agreements. There is a default in any agreement to which a Borrower or
any Guarantor is a party with a third party or parties resulting in a right by
such third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount in excess of One Hundred Thousand
Dollars ($100,000) or that could reasonably be expected to have a material
adverse effect on a Borrower’s business; or, if there is an Event of Default
under and as defined in the Scient’x Loan Agreement.

8.7 Judgments. A final, nonappealable judgment or judgments for the payment of
money in an amount, individually or in the aggregate, of at least One Hundred
Thousand Dollars ($100,000) (not covered by independent third-party insurance)
shall be rendered against a Borrower and shall remain unsatisfied and unstayed
for a period of ten (10) days after the entry thereof (provided that no Credit
Extensions will be made prior to the satisfaction or stay of such judgment);

8.8 Misrepresentations. A Borrower or any Person acting for a Borrower makes any
material representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Collateral Agent
and/or any Lender or to induce Collateral Agent and/or Lenders to enter this
Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

 

19



--------------------------------------------------------------------------------

8.9 Subordinated Debt. A default or breach occurs under any agreement between a
Borrower and any creditor of a Borrower that signed a subordination,
intercreditor, or other similar agreement with Lenders, or any creditor that has
signed such an agreement with Lenders breaches any terms of such agreement;

8.10 Guaranty. (a) Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect; (b) any Guarantor does not perform any
obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8 occurs with
respect to any Guarantor, or (d) the liquidation, winding up, or termination of
existence of any Guarantor;

8.11 Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has, or could reasonably be expected to have, a
Material Adverse Change, or (ii) adversely affects the legal qualifications of a
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of a Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction.

9 RIGHTS AND REMEDIES

9.1 Rights and Remedies. While an Event of Default occurs and continues
Collateral Agent may, without notice or demand, do any or all of the following:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Collateral Agent or Lenders);

(b) stop advancing money or extending credit for either Borrower’s benefit under
this Agreement or under any other agreement between either Borrower and
Collateral Agent and/or Lenders;

(c) demand that Borrowers (i) deposit cash with Bank in an amount equal to the
aggregate amount of any Letters of Credit remaining undrawn, as collateral
security for the repayment of any future drawings under such Letters of Credit,
and Borrowers shall forthwith deposit and pay such amounts, and (ii) pay in
advance all Letter of Credit fees scheduled to be paid or payable over the
remaining term of any Letters of Credit;

(d) terminate any FX Forward Contracts;

(e) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Collateral Agent considers advisable,
notify any Person owing a Borrower money of Lenders’ security interest in such
funds, and verify the amount of such account;

(f) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Each
Borrower shall assemble the Collateral if Collateral Agent requests and make it
available as Collateral Agent designates. Collateral Agent may enter premises
where the Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred.
Each Borrower grants Collateral Agent a license to enter and occupy any of its
premises, without charge, to exercise any of Collateral Agent’s rights or
remedies;

(g) apply to the Obligations any (i) balances and deposits of Borrowers it
holds, or (ii) any amount held by Collateral Agent or Lenders owing to or for
the credit or the account of a Borrower;

 

20



--------------------------------------------------------------------------------

(h) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Collateral Agent is hereby granted
a non-exclusive, royalty-free license or other right to use, without charge,
each Borrower’s labels, patents, copyrights, mask works, rights of use of any
name, trade secrets, trade names, trademarks, service marks, and advertising
matter, or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Collateral Agent’s exercise of its rights under this Section,
each Borrower’s rights under all licenses and all franchise agreements inure to
Collateral Agent for the benefit of the Lenders;

(i) place a “hold” on any account maintained with Collateral Agent or Lenders
and/or deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

(j) demand and receive possession of each Borrower’s Books; and

(k) exercise all rights and remedies available to Collateral Agent under the
Loan Documents or at law or equity, including all remedies provided under the
Code (including disposal of the Collateral pursuant to the terms thereof).

9.2 Power of Attorney. Each Borrower hereby irrevocably appoints Collateral
Agent as its lawful attorney-in-fact, exercisable only upon the occurrence and
during the continuance of an Event of Default, to: (a) endorse Borrower’s name
on any checks or other forms of payment or security; (b) sign such Borrower’s
name on any invoice or bill of lading for any Account or drafts against Account
Debtors; (c) settle and adjust disputes and claims about the Accounts directly
with Account Debtors, for amounts and on terms Collateral Agent determines
reasonable; (d) make, settle, and adjust all claims under such Borrower’s
insurance policies; (e) pay, contest or settle any Lien, charge, encumbrance,
security interest, and adverse claim in or to the Collateral, or any judgment
based thereon, or otherwise take any action to terminate or discharge the same;
and (f) transfer the Collateral into the name of Collateral Agent or a third
party as the Code permits. Each Borrower hereby appoints Collateral Agent as its
lawful attorney-in-fact to sign such Borrower’s name on any documents necessary
to perfect or continue the perfection of Lenders’ security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnity obligations) have been satisfied in
full and Collateral Agent and Lenders are under no further obligation to make
Credit Extensions hereunder. Collateral Agent’s foregoing appointment as each
Borrower’s attorney in fact, and all of Collateral Agent’s rights and powers,
coupled with an interest, are irrevocable until all Obligations (other than
inchoate indemnity obligations) have been fully repaid and performed and
Collateral Agent’s and Lenders’ obligation to provide Credit Extensions
terminates.

9.3 Protective Payments. If a Borrower fails to obtain the insurance called for
by Section 6.7 or fails to pay any premium thereon or fails to pay any other
amount which a Borrower is obligated to pay under this Agreement or any other
Loan Document, Collateral Agent may obtain such insurance or make such payment,
and all amounts so paid by Collateral Agent are Lenders’ Expenses and
immediately due and payable, bearing interest at the then highest applicable
rate, and secured by the Collateral. Collateral Agent will make reasonable
efforts to provide Borrowers with notice of Collateral Agent obtaining such
insurance at the time it is obtained or within a reasonable time thereafter. No
payments by Collateral Agent are deemed an agreement to make similar payments in
the future or Collateral Agent’s waiver of any Event of Default.

9.4 Application of Payments and Proceeds. Borrowers shall have no right to
specify the order or the accounts to which Lenders shall allocate or apply any
payments required to be made by a Borrower to any Lender or otherwise received
by any Lender under this Agreement when any such allocation or application is
not specified elsewhere in this Agreement. If an Event of Default has occurred
and is continuing, Lenders may apply any funds in their possession, whether from
either Borrower’s account balances, payments, proceeds realized as the result of
any collection of Accounts or other disposition of the Collateral, or otherwise,
to the Obligations in such order as Lenders shall determine in their sole
discretion. Any surplus shall be paid to Borrowers by credit to the Designated
Deposit Account or to other Persons legally entitled thereto; Borrowers shall
remain liable to Lenders for any deficiency. If any Lender, in its good faith
business judgment, directly or indirectly enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Lenders
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Lenders of cash
therefor.

 

21



--------------------------------------------------------------------------------

9.5 Liability for Collateral. So long as the Collateral Agent and Lenders comply
with reasonable banking practices regarding the safekeeping of the Collateral in
the possession or under the control of the Collateral Agent and Lenders, the
Collateral Agent and Lenders shall not be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrowers bear all risk of loss,
damage or destruction of the Collateral.

9.6 No Waiver; Remedies Cumulative. Collateral Agent’s failure, at any time or
times, to require strict performance by a Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Collateral Agent thereafter to demand strict performance and compliance
herewith or therewith. No waiver hereunder shall be effective unless signed by
Collateral Agent and then is only effective for the specific instance and
purpose for which it is given. Collateral Agent’s rights and remedies under this
Agreement and the other Loan Documents are cumulative. Collateral Agent has all
rights and remedies provided under the Code, by law, or in equity. Collateral
Agent’s exercise of one right or remedy is not an election, and Collateral
Agent’s waiver of any Event of Default is not a continuing waiver. Collateral
Agent’s delay in exercising any remedy is not a waiver, election, or
acquiescence.

9.7 Demand Waiver. Each Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Collateral Agent on which a
Borrower is liable.

10 NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by facsimile
transmission; (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address, facsimile number indicated below. Each party may change its
address or facsimile number by giving the other parties written notice thereof
in accordance with the terms of this Section 10.

 

  If to Borrowers:    ALPHATEC SPINE, INC.      ALPHATEC HOLDINGS, INC.     
5818 El Camino Real      Carlsbad, CA 92008      Attn: Peter C. Wulff - Chief
Financial Officer      Tel: 760-494-6749      Fax: 760-930-2513   If to
Collateral Agent:    Silicon Valley Bank      4370 La Jolla Village Drive, Suite
860      San Diego, CA 92121      Attn: Mike White      Tel.: (858) 784-3310  
   Fax: (858) 622-1424   If to Oxford:    Oxford Finance Corporation      133 N.
Fairfax Street      Alexandria, VA 22314      Attn: Tim A. Lex, Chief Operating
Officer      Tel.: (703) 519-4900      Fax: (703) 519-5225

 

22



--------------------------------------------------------------------------------

11 CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE

California law governs the Loan Documents without regard to principles of
conflicts of law. Each Borrower, Collateral Agent and Lenders each submit to the
exclusive jurisdiction of the State and Federal courts in Santa Clara County,
California; provided, however, that nothing in this Agreement shall be deemed to
operate to preclude Collateral Agent from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Collateral Agent and Lenders. Each Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and each Borrower hereby waives any objection that it may have based
upon lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Each Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to either Borrower at the address set
forth in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of a Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER, COLLATERAL
AGENT AND LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

12 GENERAL PROVISIONS

12.1 Termination of Revolving Line Prior to Revolving Line Maturity Date. The
Revolving Line may be terminated prior to the Revolving Line Maturity Date by
Borrowers (or any of them), effective two (2) Business Days after written notice
of termination is given to Lenders. Notwithstanding any such termination,
Lenders’ liens and security interests in the Collateral shall continue until
each Borrower fully satisfies its

 

23



--------------------------------------------------------------------------------

Obligations under the Loan Documents. If such termination is at a Borrower’s
election, or at either Lender’s election due to the occurrence and continuance
of an Event of Default, Borrowers shall pay to Lenders, in addition to the
payment of any other expenses or fees then-owing, (x) a termination fee (the
“Revolving Line Termination Fee”) in an amount equal to (i) Five Hundred
Thousand Dollars ($500,000), if such termination occurs on or prior to the first
anniversary of the Effective Date; and (ii) Two Hundred Fifty Thousand Dollars
($250,000), if such termination occurs after the first anniversary of the
Effective Date; in each case, to be shared among the Lenders pro rata according
to their Revolving Commitment Percentages of the Revolving Line; and (y) the
Revolving Line Accommodation Fee.

12.2 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrowers may not assign this
Agreement or any rights or obligations under it without Collateral Agent’s prior
written consent (which may be granted or withheld in Collateral Agent’s
reasonable discretion). Lenders have the right, without the consent of or notice
to either Borrower, to sell, transfer, assign, negotiate, or grant participation
in all or any part of, or any interest in, Lenders’ obligations, rights, and
benefits under this Agreement and the other Loan Documents.

12.3 Indemnification; Expenses. Each Borrower agrees to indemnify, defend and
hold Collateral Agent and the Lenders and their respective directors, officers,
employees, agents, attorneys, or any other Person affiliated with or
representing Collateral Agent or the Lenders (each, an “Indemnified Person”)
harmless against: (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or Lenders’
Expenses incurred, or paid by such Indemnified Person from, following, or
arising from transactions between Collateral Agent, and/or Lenders and either
Borrower (including reasonable attorneys’ fees and expenses), except to the
extent that such are Claims and/or losses directly caused by such Indemnified
Person’s gross negligence or willful misconduct.

12.4 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.5 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.6 Correction of Loan Documents. Lenders may, after reasonable consultation
with Borrowers, correct immaterial patent errors and fill in any blanks in this
Agreement and the other Loan Documents consistent with the agreement of the
parties.

12.7 Amendments in Writing; Integration. All amendments to this Agreement must
be in writing signed by Collateral Agent, Lenders and Borrowers. This Agreement
and the other Loan Documents represent the entire agreement about this subject
matter and supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the other Loan Documents.

12.8 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, constitute one
Agreement.

12.9 Borrowers’ Liability. Either Borrower may, acting singly, request Credit
Extensions hereunder. Each Borrower hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder. Each Borrower hereunder shall be obligated to repay all
Credit Extensions made hereunder, regardless of which Borrower actually receives
said Credit Extension, as if each Borrower hereunder directly received all
Credit Extensions. Notwithstanding any other provision of this Agreement or
other related document, each Borrower irrevocably waives all rights that it may
have at law or in equity (including, without limitation, any law subrogating
such Borrower to the rights of Lenders under this Agreement) to seek
contribution, indemnification or any other form of reimbursement from any other
Borrower, or any other Person now or hereafter primarily or secondarily liable
for any of the Obligations, for any payment made by a Borrower with respect to
the Obligations in connection with this Agreement or otherwise and all rights
that it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by a Borrower

 

24



--------------------------------------------------------------------------------

with respect to the Obligations in connection with this Agreement or otherwise.
Any agreement providing for indemnification, reimbursement or any other
arrangement prohibited under this Section shall be null and void. If any payment
is made to a Borrower in contravention of this Section, such Borrower shall hold
such payment in trust for Lenders and such payment shall be promptly delivered
to Lenders for application to the Obligations, whether matured or unmatured.

12.10 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of each Borrower in Section 12.3
to indemnify Collateral Agent and each Lender shall survive until the statute of
limitations with respect to such claim or cause of action shall have run.

12.11 Confidentiality. In handling any confidential information, Collateral
Agent and each Lender shall exercise the same degree of care that it exercises
for its own proprietary information, but disclosure of information may be made:
(a) to Lenders’ and Collateral Agent’s Subsidiaries or Affiliates; (b) to
prospective transferees or purchasers of any interest in the Credit Extensions
(provided, however, Lenders and Collateral Agent shall use commercially
reasonable efforts to obtain such prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to regulators or as otherwise required in
connection with an examination or audit; and (e) as Collateral Agent considers
appropriate in exercising remedies under the Loan Documents. Confidential
information does not include information that either: (i) is in the public
domain or in Lenders’ and/or Collateral Agent’s possession when disclosed to
Lenders and/or Collateral Agent, or becomes part of the public domain after
disclosure to Lenders and/or Collateral Agent; or (ii) is disclosed to Lenders
and/or Collateral Agent by a third party, if Lenders and/or Collateral Agent
does not know that the third party is prohibited from disclosing the
information.

Lenders and Collateral Agent may use confidential information for any purpose,
including, without limitation, for the development of client databases,
reporting purposes, and market analysis, so long as Lenders and the Collateral
Agent do not disclose either Borrower’s identity or the identity of any person
associated with either Borrower unless otherwise expressly permitted by this
Agreement. The provisions of the immediately preceding sentence shall survive
the termination of this Agreement.

12.12 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrowers, Collateral Agent and/or Lenders arising out of or relating to the
Loan Documents, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and other costs and expenses incurred, in addition to any other
relief to which it may be entitled.

12.13 Right of Set Off. Each Borrower hereby grants to Collateral Agent and to
each Lender, a lien, security interest and right of set off as security for all
Obligations to Collateral Agent and each Lender hereunder, whether now existing
or hereafter arising upon and against all deposits, credits, Collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Collateral Agent or Lenders or any entity under the control of Collateral Agent
or Lenders (including a Collateral Agent affiliate) or in transit to any of
them. At any time after the occurrence and during the continuance of an Event of
Default, without demand or notice, Collateral Agent or Lenders may set off the
same or any part thereof and apply the same to any liability or obligation of
Borrowers even though unmatured and regardless of the adequacy of any other
Collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE COLLATERAL
AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWERS ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12.14 Effect of Amendment and Restatement. Except as otherwise set forth herein,
this Agreement is intended to and does completely amend and restate, without
novation, the Original Agreement. All security interests granted under the
Original Agreement are hereby confirmed and ratified and shall continue to
secure all Obligations under this Agreement.

 

25



--------------------------------------------------------------------------------

13 DEFINITIONS

13.1 Definitions. As used in this Agreement, the following terms have the
following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to a Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Acquisition” is any sale, license, or other disposition of all or substantially
all of the assets of Parent, or any reorganization, consolidation, or merger of
Parent where the holders of Parent’s securities before the transaction
beneficially own less than fifty percent (50%) of the outstanding voting
securities of the surviving entity after the transaction.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“API” means Alphatec Pacific, Inc., a wholly owned Subsidiary of Parent
organized under the laws of Japan.

“API Share Pledge Documents” means (i) the API Share Pledge Agreement and any
related documents and (ii) resolutions of API authorizing such share pledge
documents.

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) plus an amount equal to the Letter of Credit Reserve, minus (c) the FX
Reduction Amount, minus (d) any amounts used for Cash Management Services, and
minus (e) the outstanding principal balance of any Revolving Advances.

“Bank” is defined in the preamble hereof.

“Borrower” and “Borrowers” are defined in the preamble hereof.

“Borrower’s Books” are all of a Borrower’s books and records including ledgers,
federal and state tax returns, records regarding a Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts plus (b) the
lesser of thirty percent (30%) of the value of Alphatec’s Eligible Inventory
(valued at the lower of cost or wholesale fair market value) or Three Million
Dollars ($3,000,000), as determined by Lenders from Borrowers’ most recent
Transaction Report; provided, however, that (i) Lenders may decrease the
foregoing percentages in their good faith business judgment based on events,
conditions, contingencies, or risks which, as determined by Lenders, may
adversely affect Collateral; and (ii) Revolving Advances made against Eligible
Inventory shall not exceed thirty percent (30%) of aggregate outstanding
Revolving Advances.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to
Lenders approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as an exhibit to such
certificate is a true, correct,

 

26



--------------------------------------------------------------------------------

and complete copy of the resolutions then in full force and effect authorizing
and ratifying the execution, delivery, and performance by such Person of the
Loan Documents to which it is a party, (c) the name(s) of the Person(s)
authorized to execute the Loan Documents on behalf of such Person, together with
a sample of the true signature(s) of such Person(s), and (d) that Lenders may
conclusively rely on such certificate unless and until such Person shall have
delivered to Lenders a further certificate canceling or amending such prior
certificate.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

“Cash Management Services” is defined in Section 2.1.5.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s and Lenders’ Lien on any Collateral is governed
by the Uniform Commercial Code in effect in a jurisdiction other than the State
of California, the term “Code” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes on the provisions
thereof relating to such attachment, perfection, priority, or remedies and for
purposes of definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of each Borrower
described on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Collateral Agent” means Silicon Valley Bank, not in its individual capacity,
but solely in its capacity as agent on behalf of and for the benefit of the
Lenders.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit D.

“Consigned Collateral” means raw materials, Equipment and Inventory that has
been (i) consigned to Borrowers’ third party distribution agents and/or direct
sales agents in the ordinary course of Borrowers’ business, or (ii) transferred
to a drop-ship location in the ordinary course of Borrowers’ business.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which a Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which a Borrower maintains a
Securities Account or a Commodity Account, such Borrower, and Collateral Agent
pursuant to which Collateral Agent obtains control (within the meaning of the
Code) for the benefit of the Lenders over such Deposit Account, Securities
Account, or Commodity Account.

 

27



--------------------------------------------------------------------------------

“Credit Extension” is the Growth Capital Advance, any Revolving Advance, Letter
of Credit, FX Forward Contract, amount utilized for Cash Management Services, or
any other extension of credit by Lenders for a Borrower’s benefit.

“Debt Service” means, as of the last day of each fiscal quarter, principal and
interest of Indebtedness of Borrowers and their Subsidiaries determined on a
consolidated basis due within twelve (12) months after such day.

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

“Default Rate” is defined in Section 2.4(b).

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Alphatec’s deposit account, account number
3300650019, maintained with Bank.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“EBITDA” means earnings before interest, taxes, depreciation, amortization,
realized and unrealized foreign exchange gain and loss and non-cash charges
related to equity-based compensation and cash and non-cash in-process research
and development expenses, plus transaction related deal costs and restructuring
costs in accordance with FAS 141R (as defined by the Financial Accounting
Standards Board and specifically related to non-operational and non-recurring
expenses). The cash-based in-process research and development add-back, for
purposes of this calculation, shall be limited to $1,000,000 in any given
quarter; plus up to (i) $450,000 upon the execution of the Parcell Spine LLC
License and Supply Agreement; and (ii) $2,000,000 ($1,000,000 in cash and
$1,000,000 in common stock) upon successful completion of the preclinical animal
study for posterolateral fusion. Transaction related deal costs and
restructuring costs, for purposes of this calculation, shall be limited to
(x) the aggregate amount of $8,000,000 for fiscal years 2010 and 2011; and
(y) $0 thereafter. Cash-based in-process R&D payments, and transaction related
deal costs and restructuring costs, in excess of the amounts set forth in the
respective preceding sentences, shall not be included in the calculation of
EBITDA.

“Effective Date” is defined in the preamble of this Agreement.

“Eligible Accounts” means Accounts which arise in the ordinary course of a
Borrower’s business that meet all Borrowers’ representations and warranties in
Section 5.2. Lenders reserve the right at any time after the Effective Date to
adjust any of the criteria set forth below and to establish new criteria in its
good faith business judgment. Eligible Accounts shall not include:

(a) Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date regardless of invoice payment period terms;

(b) Accounts owing from an Account Debtor, fifty percent (50%) or more of whose
Accounts have not been paid within ninety (90) days of invoice date;

(c) Accounts billed in the United States and owing from an Account Debtor which
does not have its principal place of business in the United States or Canada
unless such Accounts are otherwise Eligible Accounts and (i) covered in full by
credit insurance satisfactory to Lenders, less any deductible, (ii) supported by
letter(s) of credit acceptable to Lenders, (iii) supported by a guaranty from
the Export-Import Bank of the United States, or (iv) that Lenders otherwise
approve of in writing.;

(d) Accounts billed and payable outside of the United States unless the Lenders
have a first priority, perfected security interest or other enforceable Lien in
such Accounts;

 

28



--------------------------------------------------------------------------------

(e) Accounts owing from an Account Debtor to the extent that either Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise - sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts), with the exception of customary credits,
adjustments and/or discounts given to an Account Debtor by a Borrower in the
ordinary course of its business;

(f) Accounts for which the Account Debtor is a Borrower’s Affiliate, officer,
employee, or agent;

(g) Accounts with credit balances over ninety (90) days from invoice date;

(h) Accounts owing from an Account Debtor, including Affiliates, whose total
obligations to a Borrower exceed twenty-five (25%) of all Accounts, for the
amounts that exceed that percentage, unless Lenders approve in writing;

(i) Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless the
applicable Borrower has assigned its payment rights to Lenders and the
assignment has been acknowledged under the Federal Assignment of Claims Act of
1940, as amended;

(j) Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;

(k) Accounts owing from an Account Debtor that has not been invoiced or where
goods or services have not yet been rendered to the Account Debtor (sometimes
called memo billings or pre-billings);

(l) Accounts subject to contractual arrangements between a Borrower and an
Account Debtor where payments shall be scheduled or due according to completion
or fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of a Borrower’s failure to perform in accordance
with the contract (sometimes called contracts accounts receivable, progress
billings, milestone billings, or fulfillment contracts);

(m) Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of a Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);

(n) Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;

(o) Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless Lenders, the applicable
Borrower, and the Account Debtor have entered into an agreement acceptable to
Lenders in their sole discretion wherein the Account Debtor acknowledges that
(i) it has title to and has ownership of the goods wherever located, (ii) a bona
fide sale of the goods has occurred, and (iii) it owes payment for such goods in
accordance with invoices from the applicable Borrower (sometimes called “bill
and hold” accounts);

(p) Accounts owing from an Account Debtor with respect to which a Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue);

(q) Accounts for which the Account Debtor has not been invoiced;

(r) Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of a Borrower’s business;

 

29



--------------------------------------------------------------------------------

(s) Accounts for which a Borrower has permitted Account Debtor’s payment to
extend beyond 90 days;

(t) Accounts subject to chargebacks or others payment deductions taken by an
Account Debtor (but only to the extent the chargeback is determined invalid and
subsequently collected by a Borrower);

(u) Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business; and

(v) Accounts for which Lenders in their good faith business judgment determines
collection to be doubtful.

“Eligible Inventory” means Inventory that meets in all material respects all of
Borrowers’ representations and warranties in Section 5.2 and is finished goods
Inventory located at Borrower’s leased facilities located at 5818 El Camino
Real, Carlsbad, CA 92008 and 5830 El Camino Real, Carlsbad, CA 92008.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
personal computers, laptops, workstations, routers and other computer equipment,
and any interest in any of the foregoing

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of EBITDA to Debt Service.

“Foreign Currency” means lawful money of a country other than the United States.

“Funding Date” is any date on which a Credit Extension is made to or on account
of a Borrower which shall be a Business Day.

“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by a Borrower is available to Bank from the entity from which Bank shall
buy or sell such Foreign Currency.

“FX Forward Contract” is defined in Section 2.1.4.

“FX Reduction Amount” is defined in Section 2.1.4.

“FX Reserve” is defined in Section 2.1.4.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to

 

30



--------------------------------------------------------------------------------

unpatented inventions, payment intangibles, royalties, contract rights,
goodwill, franchise agreements, purchase orders, customer lists, route lists,
telephone numbers, domain names, claims, income and other tax refunds, security
and other deposits, options to purchase or sell real or personal property,
rights in all litigation presently or hereafter pending (whether in contract,
tort or otherwise), insurance policies (including without limitation key man,
property damage, and business interruption insurance), payments of insurance and
rights to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Growth Capital Accommodation Fee” is defined in Section 2.5(a) hereof.

“Growth Capital Advance” is an advance made by the Lenders, severally and not
jointly, under the Original Agreement, in the original principal amount of
Fifteen Million Dollars ($15,000,000).

“Growth Capital Commitment Percentage” means 55.56% with respect to SVB and
44.44% with respect to Oxford.

“Growth Capital Final Payment” is a payment (in addition to and not a
substitution for the regular monthly payments of principal plus accrued
interest) due on the earlier to occur of (a) the Growth Capital Maturity Date,
(b) the acceleration of the Growth Capital Advance, or (c) the prepayment of the
Growth Capital Advance, in the amount of One Million Five Thousand Six Hundred
Forty-Five Dollars and 73/100 ($1,005,645.73) [provided the Effective Date is on
or prior to March 31, 2010; otherwise the foregoing sum will be recalculated by
Lenders]; to be shared among the Lenders as determined by the Lenders in their
sole discretion.

“Growth Capital Maturity Date” is the earliest of (a) April 1, 2012, or (b) the
occurrence of an Event of Default.

“Guarantor” means any guarantor of the Obligations.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of a Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Lender” is any one of the Lenders.

 

31



--------------------------------------------------------------------------------

“Lenders” shall mean the Persons identified in the preamble of this Agreement
and each assignee that becomes a party to this Agreement pursuant to
Section 12.2.

“Lenders’ Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) for preparing, amending,
negotiating, administering, defending and enforcing the Loan Documents and the
Warrants (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred with respect to a
Borrower.

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.3.

“Letter of Credit Application” is defined in Section 2.1.3(a).

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.3(g).

“Lien” is a claim, mortgage, lien, deed of trust, levy, charge, pledge, security
interest or other encumbrance.

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the Milverton Share Pledge Documents, the API Share Pledge Documents any Note,
or Notes or guaranties and/or security agreements executed by a Borrower or any
guarantor, and any other present or future agreement, other than the Warrants,
between a Borrower, any guarantor and/or for the benefit of Collateral Agent
and/or any Lender in connection with this Agreement, all as amended, restated,
or otherwise modified.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Collateral Agent’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations, or
condition (financial or otherwise) of a Borrower; (c) a material impairment of
the prospect of repayment of any portion of the Obligations. or (d) Lenders
determine, based upon information available to them and in their reasonable
judgment, that there is a reasonable likelihood that Borrowers shall fail to
comply with one or more of the financial covenants in Section 6 during the next
succeeding financial reporting period.

“Milverton” means Milverton Ltd., a wholly owned subsidiary of Parent organized
under the laws of Hong Kong.

“Milverton Pledge Documents” means (i) that certain Equitable Mortgage Over
Shares executed by Parent and Milverton and (ii) resolutions of Milverton
authorizing the Equitable Mortgage Over Shares.

“NexMed” means NexMed, Inc., a California corporation.

“Note” means for the Growth Capital Advance and the Revolving Advances, secured
promissory notes in form and content acceptable to Lenders.

“Obligations” are each Borrower’s obligation to pay when due any debts,
principal, interest, Lenders’ Expenses, Prepayment Fee, Growth Capital Final
Payment, Growth Capital Accommodation Fee, Revolving Commitment Fee, Unused
Revolving Line Facility Fee, Revolving Line Termination Fee, Revolving Line
Accommodation Fee, and other amounts a Borrower owes Lenders now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), Cash
Management Services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin (whether or not allowed)
and debts, liabilities, or obligations of a Borrower assigned to Lenders and/or
Collateral Agent, and the performance of each Borrower’s duties under the Loan
Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability

 

32



--------------------------------------------------------------------------------

company, its limited liability company agreement (or similar agreement), and
(c) if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.

“Overadvance” is defined in Section 2.2.

“Payment” means all checks, wire transfers and other items of payment received
by any Lender (including proceeds of Accounts and payment of the Obligations in
full) for credit to Borrowers’ outstanding Credit Extensions or, if the balance
of the Credit Extensions has been reduced to zero, for credit to its Deposit
Accounts.

“Payment/Advance Form” is that certain form attached hereto as Exhibit B.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a) Each Borrower’s Indebtedness to Lenders and Collateral Agent under this
Agreement and the other Loan Documents;

(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors and with respect to insurance
premiums, surety bonds and similar obligations incurred in the ordinary course
of business;

(e) Indebtedness not to exceed Seven Hundred Fifty Thousand Dollars ($750,000)
in the aggregate during the term of this Agreement secured by a lien described
in clause (j) of the defined term “Permitted Liens;” provided such Indebtedness
does not exceed the lesser of the cost or fair market value of the software (and
any related maintenance agreements) financed with such Indebtedness;

(f) Indebtedness secured by Permitted Liens;

(g) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (e) above, provided that the
then-outstanding principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon a Borrower or its
Subsidiary, as the case may be.

“Permitted Investments” are:

(a) Investments shown on the Perfection Certificate and existing on the
Effective Date;

(b) any Investments permitted by a Borrower’s investment policy, as amended from
time to time, provided that such investment policy (and any such amendment
thereto) has been approved by Lenders;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of a
Borrower;

(d) Investments accepted in connection with Transfers permitted by Section 7.1;

(e) Investments by a Borrower in a Guarantor or another Borrower and investments
by a Guarantor in a Borrower;

 

33



--------------------------------------------------------------------------------

(f) (i) Investments of Subsidiaries which are not Guarantors in or to other
Subsidiaries which are not Guarantor or a Borrower; and (ii) Investments by a
Borrower in Subsidiaries which are not Guarantors not to exceed One Hundred
Thousand Dollars ($100,000) in the aggregate in any fiscal year;

(g) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of a Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by a Borrower’s Board of Directors which
do not exceed Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate in
any year, provided that no cash loans under this clause (ii) may be made if an
Event of Default is then occurring or would otherwise upon the making thereof;

(h) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business; and

(i) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of a Borrower in any Subsidiary.

Notwithstanding the foregoing, Permitted Investments shall not include, and each
Borrower and each Subsidiary is prohibited from purchasing, purchasing
participations in, entering into any type of swap or other equivalent derivative
transaction, or otherwise holding or engaging in any ownership interest in any
type of debt instrument, including, without limitation, any corporate or
municipal bonds with a long-term nominal maturity for which the interest rate is
reset through a dutch auction and more commonly referred to as an “auction rate
security.”

“Permitted Liens” are:

(a) Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which a Borrower
maintains adequate reserves on its Books, if they have no priority over any of
Collateral Agent’s and/or Lenders’ Liens;

(c) statutory Liens securing claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other Persons imposed without action of
such parties, provided, they have no priority over any of Collateral Agent’s
and/or Lenders’ Liens and the aggregate amount of such Liens does not at any
time exceed Two Hundred Fifty Thousand Dollars ($250,000);

(d) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business, provided, they have no priority over any of
Collateral Agent’s and/or Lenders’ Liens and the aggregate amount of the
Indebtedness secured by such Liens does not at any time exceed One Hundred
Thousand Dollars ($100,000);

(e) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (e), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(f) Easements, reservations, rights-of-way, restrictions, minor defects or
irregularities in title and similar charges or encumbrances affecting real
property not constituting or reasonable likely to have a Material Adverse
Change;

(g) Leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or intellectual property) granted in the
ordinary course of a Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Collateral Agent and/or Lenders a security
interest;

 

34



--------------------------------------------------------------------------------

(h) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.4 or 8.7;

(i) Liens in favor of other financial institutions arising in connection with a
Borrower’s deposit and/or securities accounts held at such institutions,
provided that such Borrower has complied with Section 6.8 hereof;

(j) Liens not to exceed Seven Hundred Fifty Thousand Dollars ($750,000) in the
aggregate upon or in any software acquired or held by Borrower or any of its
Subsidiaries to secure the purchase price of such software or indebtedness
incurred solely for the purpose of financing the acquisition of such software,
provided that the Lien is confined solely to the software so acquired or
financed; and

(k) Purchase money Liens (i) on Equipment acquired or held by a Borrower
incurred in connection with financing the acquisition of the Equipment or
(ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment, in both cases,
collectively, securing no more than One Million Dollars ($1,000,000) in the
aggregate amount outstanding.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prepayment Fee” shall be an additional fee payable to the Collateral Agent, for
the ratable benefit of the Lenders according to their respective Growth Capital
Commitment Percentages, in amount equal to (i) Three Hundred Thousand Dollars
($300,000) if such prepayment occurs on or prior to the first anniversary of the
Effective Date, and (ii) One Hundred Fifty Thousand Dollars ($150,000) if such
prepayment occurs thereafter.

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserves” means, as of any date of determination, such amounts as Lenders may
from time to time establish and revise in their good faith business judgment,
reducing the amount of Advances and other financial accommodations which would
otherwise be available to a Borrower (a) to reflect events, conditions,
contingencies or risks which, as determined by Lenders in their good faith
business judgment, do or may adversely affect (i) the Collateral or any other
property which is security for the Obligations or its value (including without
limitation any increase in delinquencies of Accounts), (ii) the assets, business
or prospects of a Borrower or any Guarantor, or (iii) the security interests and
other rights of any Lender in the Collateral (including the enforceability,
perfection and priority thereof); or (b) to reflect Lenders’ good faith belief
that any collateral report or financial information furnished by or on behalf of
a Borrower or any Guarantor to Lenders is or may have been incomplete,
inaccurate or misleading in any material respect; or (c) in respect of any state
of facts which any Lender determines in good faith constitutes an Event of
Default or may, with notice or passage of time or both, constitute an Event of
Default.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Secretary of each Borrower.

 

35



--------------------------------------------------------------------------------

“Revenue” means the consolidated revenue of Borrowers and their Subsidiaries,
determined in accordance with GAAP.

“Revolving Advance” or “Revolving Advances” means an advance (or advances) under
the Revolving Line.

“Revolving Commitment Fee” is defined in Section 2.5(b) hereof.

“Revolving Commitment Percentage” means 55.56% with respect to SVB and 44.44%
with respect to Oxford.

“Revolving Line” is a Revolving Advance or Revolving Advances in an amount equal
to Twenty Five Million Dollars ($25,000,000).

“Revolving Line Accommodation Fee” is a payment (in addition to and not a
substitution for the regular monthly payments of principal plus accrued
interest) due on the earlier to occur of (a) the Revolving Line Maturity Date,
(b) the acceleration of the Revolving Line, or (c) the prepayment of the
Revolving Line, in the amount of (x) Two Hundred Fifty Thousand Dollars
($250,000), or (y) provided Parent receives, after the Effective Date and on or
prior to June 30, 2010, net proceeds from the sale and issuance of Parent’s
equity securities in the minimum amount of Twenty Five Million Dollars
($25,000,000), One Hundred Twenty Five Thousand Dollars ($125,000); in any case
of (x) or (y), to be shared among the Lenders pro rata according to their
Revolving Commitment Percentages of the Revolving Line.

“Revolving Line Maturity Date” is April 1, 2012.

“Revolving Line Termination Fee” is defined in Section 12.1.

“Scient’x Loan Agreement” means that certain Loan and Security Agreement, dated
as of May 29, 2009 (as amended from time to time), by and between Oxford and
Scient’x USA, Inc., a Florida corporation.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Shares” means (i) sixty-five percent (65%) of the issued and outstanding
capital stock, membership units or other securities owned or held of record by a
Borrower in any Subsidiary of such Borrower which is not an entity organized
under the laws of the United States or any territory thereof, and (ii) one
hundred percent (100%) of the issued and outstanding capital stock, membership
units or other securities owned or held of record by a Borrower in any
Subsidiary of such Borrower which is an entity organized under the laws of the
United States or any territory thereof.

“Subordinated Debt” is indebtedness incurred by a Borrower subordinated to all
of such Borrower’s now or hereafter indebtedness to Lenders (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Collateral Agent and Lenders entered into between Collateral
Agent, the applicable Borrower or Borrowers and the other creditor), on terms
acceptable to and negotiated in good faith by Collateral Agent and Lenders.

“Subsidiary” means, with respect to any Person, any Person of which more than
fifty percent (50%) of the voting stock or other equity interests is owned or
controlled, directly or indirectly, by such Person or one or more Affiliates of
such Person.

“Transaction Report” is that certain report of transactions and schedule of
collections in the form attached hereto as Exhibit C.

“Transfer” is defined in Section 7.1.

 

36



--------------------------------------------------------------------------------

“Unused Revolving Line Facility Fee” is defined in Section 2.5(c).

“Warrants” are those certain Warrants to Purchase Stock, dated on or about the
date of the Original Agreement, executed by Parent in favor of Bank and Oxford.

[Balance of Page Intentionally Left Blank]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWERS:

 

ALPHATEC SPINE, INC.

By    /s/ Peter C. Wulff Name:   Peter C. Wulff Title:   CFO and VP ALPHATEC
HOLDINGS, INC. By    /s/ Peter C. Wulff Name:   Peter C. Wulff Title:   CFO and
VP

COLLATERAL AGENT:

 

SILICON VALLEY BANK

By    /s/ Sarah Larson Name:   Sarah Larson Title:   Relationship Manager

LENDERS:

 

SILICON VALLEY BANK

By    /s/ Sarah Larson Name:   Sarah Larson Title:   Relationship Manager OXFORD
FINANCE CORPORATION By    /s/ Tim Lex Name:   Tim Lex Title:   COO

 

[Signature Page to Amended and Restated Loan and Security Agreement]